Title: To John Adams from Benjamin Stoddert, 21 August 1800
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Depart. 21. August 1800

I have the honor to enclose sailing orders for Capt Little, to be forwarded to him, if they meet with your approbation.
Capt Truxtun, informed me by letter, that it was your desire he should be sent as early as possible to Guadeloupe. I have accordingly hastened all in my power his preparations, and I hope he has sailed from New York in the Frigate President, before this Day.
I have the honor to be / with the highest Respect& esteem / Sir Yr. most Obed Servt.

Ben Stoddert